Citation Nr: 1613074	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  09-31 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from September 1974 to August 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  In November 2008, the Veteran testified at a hearing before a Decision Review Officer at the RO.  In March 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of both hearings are of record.

In August 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.

Following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2013 Supplemental Statement of the Case (SSOC), additional pertinent lay and medical evidence was added to the record.  The Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in a subsequent statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that a July 2008 VA 21-22 Form documents that Disabled American Veterans (DAV) is the Veteran's current representative.  Correspondence dated since that time reflected that the Veteran wished to be represented by a private attorney.  Accordingly, in March 2015, the Board sent the Veteran a letter with a VA 21-22 Form in order to allow him to appoint the private attorney as his representative if he so wished.  In November 2015, the Veteran submitted a statement indicating that he currently was represented by a private attorney.  That same month, the Veteran submitted a VA 21-22 Form that listed the private attorney and was signed by the Veteran.  The Form was not signed by the private attorney.  Thus, in February 2016, the Board sent the Veteran a representation clarification letter.  The letter stated that, if the Veteran did not respond, then the Board would presume that the Veteran wanted DAV to continue as his representative.  The Veteran did not respond to the February 2016 letter.  Thus, the Board finds that the Veteran's current representative is DAV.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to special monthly compensation based on aid and attendance and entitlement to a pension have been raised by the record in December 2015 and January 2016 statements, respectively, located in the Veteran's VBMS electronic claims file.  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The record evidence shows that the Veteran's hypertension is not related to active service.


CONCLUSION OF LAW

Hypertension was not incurred in active service nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the AOJ dated in October 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The letter was provided prior to the initial AOJ adjudication of his claim.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been developed properly and all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records (STRs), Social Security Administration (SSA) records, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  The Board notes in this regard that the first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Thus, the Board finds that an examination is not required.

Furthermore, the Veteran was afforded a Board hearing in March 2011.  A Board member has two duties at a hearing:  (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim; and, (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2015); Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the hearing, the AVLJ specifically noted the issue as it is shown on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The AVLJ and representative asked the Veteran questions regarding the elements of the claim that were lacking to substantiate the claim for benefits.  The representative and the AVLJ asked the Veteran questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the AVLJ and representative sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board also is satisfied that there was substantial compliance with its August 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included obtaining the Veteran's recent VA treatment records.  These records were located and associated with the Veteran's claims file.  Additionally, the remand included readjudicating the claim, which was accomplished in the February 2013 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection for Hypertension

The Veteran seeks service connection for hypertension.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as cardiovascular-renal disease, to include hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

The first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  In an April 2012 private treatment record, the Veteran was diagnosed with hypertension.  Thus, the Veteran has satisfied the first element of service connection.

The second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran alleged during his March 2011 Board hearing that he had a pre-service history of hypertension that was aggravated during service.  In particular, he alleged that his military recruiter gave him a drug at enlistment that effectively masked his hypertension so that it was undetectable at his enlistment physical examination.  Other than this lay assertion, however, the Veteran has neither identified nor submitted any competent evidence to substantiate his assertion that his hypertension existed prior to service.  

The Veteran was afforded a military entrance examination in August 1974.  At that examination, his blood pressure was 124/84.  Under VA regulations, this is normal blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.).  The Veteran was afforded another military entrance examination in September 1974.  At this examination, the Veteran's blood pressure readings were:  134/86, 148/82, 150/84, and 154/90.  The next day, the Veteran's blood pressure readings were:  140/78, 122/80, and 136/88.  The following day, the Veteran's blood pressure readings were:  130/82, 136/76, and 134/86.  The military examiner wrote borderline hypertension that "was relaxed after Tuesday's . . . observation" on the Veteran's entrance examination.  On his September 1974 military entrance Report of Medical History form, the Veteran checked the "no" box in response to whether he had a history of high or low blood pressure.  The Veteran then entered the active military service in September 1974.  

The Veteran's initial military examination in August 1974 did not document hypertension or high blood pressure.  His second military entrance examination only documented borderline hypertension that later relaxed (and not actual hypertension).  The Veteran also did not report high blood pressure on his Report of Medical History.  Thus, in giving the Veteran the benefit of the doubt, the Board finds that the Veteran did not enter active service with hypertension.  In other words, the Veteran is presumed sound and without hypertension when he entered active service.  See generally 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Accordingly, the Veteran's service connection claim for hypertension must be addressed under a direct service connection theory.  38 C.F.R. § 3.303.  

In this regard, the Veteran's STRs are silent for documentation of the disorder.  The records reveal no complaints or treatment related to the Veteran's hypertension or high blood pressure.  At his June 1975 military separation examination, a blood pressure reading of 148/88 is documented.  This reading is then crossed out and replaced with a blood pressure reading of 120/74.  The Veteran's active military service ended in August 1975.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The first post-service relevant complaint of hypertension or high blood pressure was in a February 1982 private treatment record, which documented that the Veteran had borderline elevated blood pressure.  Again, the Veteran's active duty ended in 1975.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

The third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There is no positive medical nexus evidence in the claims file.  A VA examination is not necessary in this case.  The VA and private treatment records do not provide any supporting evidence.  For all of these reasons, service connection for hypertension is not warranted.

The Veteran reports continuous symptomatology since his active military service.  The Veteran's contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from February 1982, almost seven years after the Veteran's military separation in August 1975.  Further, the STRs do not show that the Veteran developed chronic hypertension during his active military service.  The STRs do not document any complaints of or treatment for hypertension or high blood pressure during the Veteran's active military service.  When the Veteran first was treated post-service in February 1982, he did not indicate that his high blood pressure had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

The Board next finds that the Veteran is not entitled to presumptive service connection for hypertension.  As stated above, the earliest post-service medical treatment records are dated from 1982, and the Veteran separated from active service in 1975.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  Thus, the presumption of service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge (e.g., an injury during active service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he was told he has high blood pressure and hypertension by a physician, which he believes began during his active military service, the Board still must weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board finds the Veteran's statements concerning the etiology of the hypertension not credible.  His STRs make no reference to hypertension or high blood pressure.  And the Veteran first was documented post-service with high blood pressure in 1982, 7 years after his service separation.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Board observes in this regard that it does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show hypertension during or immediately after his active military service and which does not contain any positive medical nexus opinions.

For the reasons set forth above, the Board finds that the Veteran's lay statements that his symptoms have been present since his active military service are not credible.  Therefore, these statements do not support granting service connection for hypertension.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for hypertension.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


